 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                            Case No. 3:18-cv-00387-HDM-WGC
12                       Petitioner,                    ORDER
13           v.
14    RENEE. BAKER, et al.,
15                       Respondents.
16

17          Petitioner has filed an unopposed motion for extension of time (first request). ECF No.

18   44. Good cause exists to grant the motion.

19          Respondents have filed a motion for leave to file exhibit under seal. ECF No. 42. The

20   exhibit in question is the presentence investigation report, which contains confidential

21   information that might be misused. Compelling reasons exist to grant respondents' motion. See

22   Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

23          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

24   (first request) (ECF No. 44) is GRANTED. Petitioner will have up to and including June 25,

25   2021, to file a response to the motion to dismiss (ECF No. 35).

26   ///

27   ///

28   ///
                                                       1
 1         IT FURTHER IS ORDERED that respondents' motion for leave to file exhibit under seal

 2   (ECF No. 42) is GRANTED.

 3         DATED: May 27, 2021
 4                                                         ______________________________
                                                           HOWARD D. MCKIBBEN
 5                                                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
